1 So. 3d 368 (2009)
Frederick VANAUKEN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2995.
District Court of Appeal of Florida, Fifth District.
January 30, 2009.
Mark D. Rodriguez, of Law Office of Mark D. Rodriguez, Inverness, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Frederick Vanauken appeals from the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The State appropriately concedes error as to claims 4, 5, 11, and 12. On remand, the trial court shall attach to its order portions of the record conclusively refuting these claims or, alternatively, conduct an evidentiary *369 hearing. The remainder of the trial court's order is affirmed.
AFFIRMED, in part; REVERSED, in part; REMANDED.
GRIFFIN, LAWSON and EVANDER, JJ., concur.